EXHIBIT 10.a

MASCO CORPORATION

2014 LONG TERM STOCK INCENTIVE PLAN

SECTION 1. Purposes.

The purposes of the 2014 Long Term Stock Incentive Plan (the “Plan”) are to
encourage selected employees of and consultants to Masco Corporation (the
“Company”) and its Affiliates to acquire a proprietary interest in the Company
in order to create an increased incentive to contribute to the Company’s future
success and prosperity, and enhance the ability of the Company and its
Affiliates to attract and retain exceptionally qualified individuals upon whom
the sustained progress, growth and profitability of the Company depend, thus
enhancing the value of the Company for the benefit of its stockholders.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean any entity in which the Company’s direct or indirect
equity interest is at least twenty percent, and any other entity in which the
Company has a significant direct or indirect equity interest, whether more or
less than twenty percent, as determined by the Committee.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, or Dividend Equivalent granted under
the Plan.

(c) “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award granted under the Plan which may, but need not, be
executed by the Participant.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change in Control” shall mean at any time during a period of twenty-four
consecutive calendar months, the individuals who at the beginning of such period
constitute the Company’s Board, and any new directors (other than Excluded
Directors, as hereinafter defined), whose election by such Board or nomination
for election by stockholders was approved by a vote of at least two-thirds of
the members of such Board who were either directors on such Board at the
beginning of the period or whose election or nomination for election as
directors was previously so approved, for any reason ceasing to constitute at
least a majority of the members thereof. For purposes hereof, “Excluded
Directors” are directors whose (i) election by the Board or approval by the
Board for stockholder election occurred within one year after any “person” or
“group of persons,” as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, commencing a tender offer for, or becoming the beneficial owner
of, voting securities representing 25 percent or more of the combined voting
power of all outstanding voting securities of the Company, other than pursuant
to a tender offer approved by the Board prior to its commencement or pursuant to
stock acquisitions approved by the Board prior to their representing 25 percent
or more of such combined voting power or (ii) initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 or Regulation 14A



--------------------------------------------------------------------------------

promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or “person” other than the Board.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” shall mean a committee of the Company’s directors designated by
the Board to administer the Plan and composed of not less than two directors,
each of whom is a “non-employee director,” an “independent director” and an
“outside director,” within the meaning of and to the extent required
respectively by Rule 16b-3, the applicable rules of the NYSE and Section 162(m)
of the Code, and any regulations issued thereunder.

(h) “Dividend Equivalent” shall mean any right granted under Section 6(g) of the
Plan.

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j) “Executive Group” shall mean every person who the Committee believes may be
both (i) a “covered employee” as defined in Section 162(m) of the Code as of the
end of the taxable year in which the Company expects to take a deduction of the
Award, and (ii) the recipient of compensation of more than $1,000,000 (as such
amount appearing in Section 162(m) of the Code may be adjusted by any subsequent
legislation) for that taxable year.

(k) “Incentive Stock Option” shall mean an Option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code,
or any successor provision thereto.

(l) “Non-Qualified Stock Option” shall mean an Option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.

(m) “NYSE” shall mean the New York Stock Exchange.

(n) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(o) “Participant” shall mean an employee of or consultant to the Company or any
Affiliate or a director of the Company designated to be granted an Award under
the Plan or, for the purpose of granting Substitute Awards, a holder of options
or other equity based awards relating to the shares of a company acquired by the
Company or with which the Company combines.

(p) “Performance Award” shall mean any right granted under Section 6(e) of the
Plan.

(q) “Prior Plans” shall mean the Company’s 1991 and 2005 Long Term Stock
Incentive Plans.

(r) “Restricted Period” shall mean the period of time during which Awards of
Restricted Stock or Restricted Stock Units are subject to restrictions.

(s) “Restricted Stock” shall mean any Share granted under Section 6(d) of the
Plan.

(t) “Restricted Stock Unit” shall mean any right granted under Section 6(d) of
the Plan that is denominated in Shares.

(u) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.

 

2



--------------------------------------------------------------------------------

(v) “Section 16” shall mean Section 16 of the Exchange Act, the rules and
regulations promulgated by the Securities and Exchange Commission thereunder, or
any successor provision, rule or regulation.

(w) “Shares” shall mean the Company’s common stock, par value $1.00 per share,
and such other securities or property as may become the subject of Awards, or
become subject to Awards, pursuant to an adjustment made under Section 4(c) of
the Plan.

(x) “Stock Appreciation Right” shall mean any right granted under Section 6(c)
of the Plan.

(y) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
a Company or with which the Company combines.

SECTION 3. Administration.

The Committee shall administer the Plan, and subject to the terms of the Plan
and applicable law, the Committee’s authority shall include without limitation
the power to:

(i) designate Participants;

(ii) determine the types of Awards to be granted;

(iii) determine the number of Shares to be covered by Awards and any payments,
rights or other matters to be calculated in connection therewith;

(iv) determine the terms and conditions of Awards and amend the terms and
conditions of outstanding Awards;

(v) determine how, whether, to what extent, and under what circumstances Awards
may be settled or exercised in cash, Shares, other securities, other Awards or
other property, or canceled, forfeited or suspended;

(vi) determine how, whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the holder thereof or of the Committee;

(vii) determine the methods or procedures for establishing the fair market value
of any property (including, without limitation, any Shares or other securities)
transferred, exchanged, given or received with respect to the Plan or any Award;

(viii) prescribe and amend the forms of Award Agreements and other instruments
required under or advisable with respect to the Plan;

(ix) designate Options granted to key employees of the Company or its
subsidiaries as Incentive Stock Options;

(x) interpret and administer the Plan, Award Agreements, Awards and any
contract, document, instrument or agreement relating thereto;

(xi) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the administration of the Plan;

 

3



--------------------------------------------------------------------------------

(xii) decide all questions and settle all controversies and disputes which may
arise in connection with the Plan, Award Agreements and Awards;

(xiii) delegate to a committee of at least two directors of the Company the
authority to designate Participants and grant Awards, and to amend Awards
granted to Participants, but only with respect to Participants who are not
officers or directors of the Company for purposes of Section 16 of the Exchange
Act;

(xiv) delegate to one or more officers or managers of the Company, or a
committee of such officers and managers, the authority, subject to such terms
and limitations as the Committee shall determine, to cancel, modify, waive
rights with respect to, alter, discontinue, suspend or terminate Awards held by
employees who are not officers or directors of the Company for purposes of
Section 16 of the Exchange Act; provided, however, that any delegation to
management shall conform with the requirements of the NYSE applicable to the
Company and Delaware corporate law; and

(xv) make any other determination and take any other action that the Committee
deems necessary or desirable for the interpretation, application and
administration of the Plan, Award Agreements and Awards.

All designations, determinations, interpretations and other decisions under or
with respect to the Plan, Award Agreements or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all persons, including the Company, Affiliates,
Participants, beneficiaries of Awards and stockholders of the Company.

SECTION 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(c): the
maximum number of Shares available for issuance in respect of Awards made under
the Plan shall be 8 million Shares, provided, however, that if for any reason
any Award under the Plan or under any Prior Plan (other than a Substitute Award)
is forfeited, canceled, or expired, or is withheld by the Company from an Award
of Restricted Shares or Restricted Stock Units upon its vesting for the payment
of income taxes on a Participant’s behalf, the number of Shares available for
issuance in respect of Awards under the Plan shall be increased by the number of
Shares so forfeited, canceled, expired or withheld. Notwithstanding anything to
the contrary contained herein, the following shall not increase the number of
Shares available for issuance in respect of Awards under the Plan: (i) Shares
delivered in payment of an Option and (ii) Shares that are repurchased by the
Company with Option proceeds. In addition, Shares covered by an SAR, to the
extent that it is exercised and settled in Shares, and regardless of whether or
not Shares are actually issued to the Participant upon exercise of the SAR,
shall be considered issued or transferred pursuant to the Plan. Subject to the
foregoing, Shares may be made available from the authorized but unissued Shares
of the Company or from Shares reacquired by the Company.

(b) Individual Stock-Based Awards. Subject to adjustment as provided in
Section 4(c), no Participant may receive Options or Stock Appreciation Rights
under the Plan in any calendar year that relate to more than 2,000,000 Shares in
the aggregate; provided, however, that such number may be increased with respect
to any Participant by any Shares available for grant to such Participant in
accordance with this Section 4(b) in any prior years that were not granted in
such prior year. No provision of this Section 4(b) shall be construed as
limiting the amount of any other stock-based or cash-based award which may be
granted to any Participant.

 

4



--------------------------------------------------------------------------------

(c) Adjustments. Upon the occurrence of any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
change in the capital or shares of capital stock, recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or extraordinary transaction or event which affects
the Shares, then the Committee shall make such adjustment, if any, in such
manner as it deems appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan, in
(i) the number and type of Shares (or other securities or property) which
thereafter may be made the subject of Awards both to any individual and to all
Participants, (ii) outstanding Awards including without limitation the number
and type of Shares (or other securities or property) subject thereto, and
(iii) the grant, purchase or exercise price with respect to outstanding Awards
and, if deemed appropriate, make provision for cash payments to the holders of
outstanding Awards; provided, however, that the number of Shares subject to any
Award denominated in Shares shall always be a whole number.

(d) Substitute Awards. Shares underlying Substitute Awards shall not reduce the
number of shares remaining available for issuance under the Plan for any
purpose.

SECTION 5. Eligibility.

Any employee of or consultant to the Company or any Affiliate, or any director
of the Company, is eligible to be designated a Participant.

SECTION 6. Awards.

(a) Options. (i) Grant. The Committee is authorized to grant Options to
Participants with such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine. The Award Agreement
shall specify:

(A) the purchase price per Share under each Option, provided, however, that such
price shall be not less than 100% of the fair market value of the Shares
underlying such Option on the date of grant (except in the case of Substitute
Awards);

(B) the term of each Option (not to exceed ten years); and

(C) the time or times at which an Option may be exercised, in whole or in part,
the method or methods by which and the form or forms (including, without
limitation, cash, Shares, other Awards or other property, or any combination
thereof, having a fair market value on the exercise date equal to the relevant
exercise price) in which payment of the exercise price with respect thereto may
be made or deemed to have been made.

(ii) Other Terms. Notwithstanding the following terms, the Committee may impose
other terms that may be more or less favorable to the Company as it deems fit.
Unless the Committee shall impose such other terms, the following conditions
shall apply:

 

5



--------------------------------------------------------------------------------

(A) Exercise. A Participant electing to exercise an Option shall give written
notice to the Company, as may be specified by the Committee, of exercise of the
Option and the number of Shares elected for exercise, such notice to be
accompanied by such instruments or documents as may be required by the
Committee, and shall tender the purchase price of the Shares elected for
exercise.

(B) Payment. At the time of exercise of an Option payment in full, or adequate
provision therefore, in cash or in Shares or any combination thereof, at the
option of the Participant, shall be made for all Shares then being purchased.

(C) Issuance. The Company shall not be obligated to issue any Shares unless and
until:

(1) if the class of Shares at the time is listed upon any stock exchange, the
Shares to be issued have been listed, or authorized to be added to the list upon
official notice of issuance, upon such exchange, and

(2) in the opinion of the Company’s counsel there has been compliance with
applicable law in connection with the issuance and delivery of Shares and such
issuance shall have been approved by the Company’s counsel.

Without limiting the generality of the foregoing, the Company may require from
the Participant such investment representation or such agreement, if any, as the
Company’s counsel may consider necessary in order to comply with the Securities
Act of 1933 as then in effect, and may require that the Participant agree that
any sale of the Shares will be made only in such manner as shall be in
accordance with law and that the Participant will notify the Company of any
intent to make any disposition of the Shares whether by sale, gift or otherwise.
The Participant shall take any action reasonably requested by the Company in
such connection. A Participant shall have the rights of a stockholder only as
and when Shares have been actually issued to the Participant pursuant to the
Plan.

(D) Minimum Vesting. Options may not become fully exercisable prior to the third
anniversary of the date of grant, except as provided in Section 6(a)(ii)(E) and
Section 7(f) below.

(E) Termination of Employment; Death. If the employment of a Participant
terminates for any reason or if a Participant dies (whether before or after the
normal retirement date), Options shall be or become exercisable only as provided
in (1) through (5) below:

(1) If such termination is voluntary on the part of the Participant, such Option
may be exercised only if and to the extent such Option was exercisable at the
date of termination and only within thirty days (extended to the next business
day if falling on a weekend or holiday) after the date of termination. Except as
so exercised such Option shall expire at the end of such period.

(2) If such termination is involuntary on the part of the Participant, such
Option may be exercised only if and to the extent such Option was exercisable at
the date of termination and only within ninety days (extended to the next
business day if falling on a weekend or holiday) after the date of termination.
Except as so exercised such Option shall expire at the end of such period.

(3) If an employee retires on or after the normal retirement date, such Option
shall continue to be and become exercisable in accordance with its terms and the
provisions of this Plan.

 

6



--------------------------------------------------------------------------------

(4) If a Participant’s employment is terminated by reason of permanent and total
disability, all unexercisable installments of such Option shall thereupon become
exercisable and shall remain exercisable for the remainder of the Option term.

(5) If a Participant dies, all unexercisable installments of such Option shall
thereupon become exercisable and, at any time or times within one year after
such death, the Option may be exercised, as to all or any unexercised portion of
the Option. The Company may decline to deliver Shares to a designated
beneficiary until it receives indemnity against claims of third parties
satisfactory to the Company. Except as so exercised such Option shall expire at
the end of such period.

(F) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder. The maximum
number of Shares that may be awarded as Incentive Stock Options is 8 million.

(b) Restoration Options. The Committee may only grant a Participant a
restoration Option under this Plan with respect to an option granted by the
Company under the Prior Plans, or with respect to a restoration option resulting
from such an option, when the Company is contractually bound to grant such
restoration Option, and the Participant pays the exercise price by delivering
Shares or by attesting to the ownership of such Shares. The restoration option
is equal to the number of Shares delivered or attested to by the Participant,
and the exercise price shall not be less than 100 percent of the fair market
value of the Shares on the date the restoration option is granted. A restoration
option otherwise will have the same terms as the original option. Unless the
Committee shall otherwise determine, (i) no restoration option shall be granted
unless the recipient is an active employee at the time of grant and (ii) the
number of Shares which are subject to a restoration Option shall not exceed the
number of whole Shares exchanged in payment for the exercise of the underlying
Option. No restoration Options shall otherwise be granted under this Plan.

(c) Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan, a Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive, upon exercise thereof, the excess of (i) the fair market value
of one Share on the date of exercise or, if the Committee shall so determine in
the case of any such right other than one related to any Incentive Stock Option,
at any time during a specified period before or after the date of exercise over
(ii) the fair market value on the date of grant. Stock Appreciation Rights may
not fully vest prior to the third anniversary of the date of grant, except as
provided in Sections 6(d)(iv)(B) and 7(f) below.

Subject to the terms of the Plan, the Committee shall determine the grant price,
which shall not be less than 100% of the fair market value of the Shares
underlying the Stock Appreciation Right on the date of grant, term (not to
exceed ten years), methods of exercise and settlement and any other terms and
conditions of any Stock Appreciation Right and may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

(d) Restricted Stock and Restricted Stock Units.

(i) Issuance. The Committee is authorized to grant to Participants Awards of
Restricted Stock, which shall consist of Shares, and Restricted Stock Units
which shall give the Participant the right to receive cash, Shares, other
securities, other Awards or other property, in each case

 

7



--------------------------------------------------------------------------------

subject to the termination of the Restricted Period determined by the Committee.
Notwithstanding the following terms, the Committee may impose other terms that
may be more or less favorable to the Company as it deems fit. In the absence of
any such differing provisions, Awards of Restricted Stock and Restricted Stock
Units shall have the provisions described below.

(ii) Restrictions. The Restricted Period may differ among Participants and may
have different expiration dates with respect to portions of Shares covered by
the same Award. Subject to the terms of the Plan, Awards of Restricted Stock and
Restricted Stock Units shall have such restrictions as the Committee may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive any dividend or other right or property), which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise (including the achievement of performance measures as
set forth in Section 6(e) hereof), as the Committee may deem appropriate. Any
Shares or other securities distributed with respect to Restricted Stock or which
a Participant is otherwise entitled to receive by reason of such Shares shall be
subject to the restrictions contained in the applicable Award Agreement.
Restricted Stock Awards and Restricted Stock Units may not fully vest prior to
the third anniversary of the date of grant, except as provided in
Sections 6(d)(iv)(B), 6(e)(iii) and 7(f) below. Subject to the aforementioned
restrictions and the provisions of the Plan, a Participant shall have all of the
rights of a stockholder with respect to Restricted Stock.

(iii) Registration. Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of stock certificates.

(iv) Termination; Death. If a Participant’s employment terminates for any
reason, all Shares of Restricted Stock or Restricted Stock Units theretofore
awarded to the Participant which are still subject to restrictions shall upon
such termination be forfeited and transferred back to the Company, except as
provided in clauses (A) and (B) below.

(A) If an employee ceases to be employed by reason of retirement on or after
normal retirement date, the restrictions contained in the Award of Restricted
Stock or the Restricted Stock Unit shall continue to lapse in the same manner as
though employment had not terminated, subject to clause (B) below and
Sections 6(d)(v) and 7(f).

(B) If a Participant ceases to be employed by reason of permanent and total
disability or if a Participant dies, whether before or after the normal
retirement date, the restrictions contained in such Participant’s Award of
Restricted Stock or Restricted Stock Units shall lapse.

(C) At the expiration of the Restricted Period, the Company shall deliver Shares
in the case of an Award of Restricted Stock or Shares, cash, securities or other
property, in the case of a Restricted Stock Unit, as follows:

(1) if an assignment to a trust has been made in accordance with
Section 7(d)(ii)(B), to such trust; or

(2) if the Restricted Period has expired by reason of death and a beneficiary
has been designated in form approved by the Company, to the beneficiary so
designated; or

(3) in all other cases, to the Participant or the legal representative of the
Participant’s estate.

 

8



--------------------------------------------------------------------------------

(v) Acceleration. New Awards granted to a Participant in or after the calendar
year in which such Participant attains age 65 will vest in five equal annual
installments or such earlier vesting as may be specified in the Award Agreement.
With respect to an Award granted to a Participant prior to the calendar year in
which the Participant attains age 65, if in the calendar year in which the
Participant attains age 65 the Restricted Period then remaining thereunder is
longer than five years, the Restricted Period shall be shortened so that
commencing in the calendar year that a Participant attains age 66, the
restrictions contained in the Award shall lapse in equal annual installments
such that the Participant shall be fully vested not later than the end of the
calendar year in which the Participant attains age 70.

(e) Performance Awards.

(i) The Committee is hereby authorized to grant Performance Awards to
Participants.

(ii) Subject to the terms of the Plan, a Performance Award granted under the
Plan (A) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock or Restricted Stock Units), other securities or
other Awards, and (B) shall confer on the holder thereof rights valued as
determined by the Committee and payable to, or exercisable by, the holder of the
Performance Award, in whole or in part, upon the achievement of such performance
goals during such performance periods as the Committee shall establish. Subject
to the terms of the Plan, the performance goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted and the amount of any payment or transfer to be made
pursuant to any Performance Award shall be determined by the Committee. Unless
the Committee determines otherwise, the performance period relating to any
Performance Award shall be at least one calendar year commencing January 1 and
ending December 31 (except in circumstances in connection with a Change in
Control, in which event the performance period may be shorter than one year).

(iii) Every Performance Award to a member of the Executive Group shall, if the
Committee intends that such Award should constitute “qualified performance-based
compensation” for purposes of Section 162(m) of the Code, include a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a performance period or periods, as determined
by the Committee, of a level or levels, as determined by the Committee, of one
or more performance measures with respect to the Company or any of its
Affiliates, including the following:

 

Cash flow    Return on invested capital Earnings per share    Return on net
assets EBIT    Return on net tangible assets EBITDA    Return on sales Gross
margin    Revenue growth Gross profit    Revenues Net income    Safety measures

 

9



--------------------------------------------------------------------------------

Operating margin    SG&A as a percent of sales Operating profit    Total
shareholder return Quality measures    Working capital Return on assets   
Working capital as a percent of sales Return on equity    Working capital
efficiency

each as determined in accordance with generally accepted accounting principles,
where applicable, as consistently applied by the Company. The following shall be
excluded in determining whether any performance criterion has been attained:
losses resulting from discontinued operations, extraordinary losses (in
accordance with generally accepted accounting principles, as currently in
effect), the cumulative effect of changes in accounting principles and other
unusual, non-recurring items of loss that are separately identified and
quantified in the Company’s audited financial statements. Performance measures
may vary from Performance Award to Performance Award and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative. For any Performance Award, the maximum amount that may be delivered
or earned in settlement of all such Awards granted in any year shall be (x) if
and to the extent that such Awards are denominated in Shares, 2,000,000 Shares
(subject to adjustment as provided in Section 4(c)) and (y) if and to the extent
that such Awards are denominated in cash, $10,000,000. Notwithstanding any
provision of the Plan to the contrary, the Committee shall not be authorized to
increase the amount payable under any Award to which this Section 6(e)(iii)
applies upon attainment of such pre-established formula.

(f) Dividend Equivalents. The Committee is authorized to grant to Participants
Awards under which the holders thereof shall be entitled to receive payments
equivalent to dividends or interest with respect to a number of Shares
determined by the Committee, and the Committee may provide that such amounts (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested. Subject to the terms of the Plan, such Awards may have such terms
and conditions as the Committee shall determine, but shall not be awarded on
unearned Performance Awards.

(g) Termination of Employment. Except as otherwise provided in the Plan or
determined by the Committee,

(i) Awards granted to, or otherwise held by, employees will terminate, expire
and be forfeited upon termination of employment, which shall include a change in
status from employee to consultant and termination by reason of the fact that an
entity is no longer an Affiliate, and

(ii) a Participant’s employment shall not be considered to be terminated (A) in
the case of approved sick leave or other approved leave of absence (not to
exceed one year or such other period as the Committee may determine), or (B) in
the case of a transfer among the Company and its Affiliates.

(h) Termination of Awards. Notwithstanding any of the provisions of this Plan or
instruments evidencing Awards granted hereunder, other than the provisions of
Section 7(f), the Committee may terminate any Award (including the unexercised
portion of any Option and any Award of

 

10



--------------------------------------------------------------------------------

Restricted Stock or Restricted Stock Units which remains subject to
restrictions) concurrently with or at any time following termination of
employment regardless of the reason for such termination of employment if the
Committee shall determine that the Participant has engaged in any activity
detrimental to the interests of the Company or an Affiliate.

SECTION 7. General.

(a) No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

(b) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other Plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under another
Plan of the Company or an Affiliate, may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(c) Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.

(d) Limits on Transfer of Awards. Awards cannot be transferred, except the
Committee is hereby authorized to permit the transfer of Awards under the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:

(i) No Award or right under any Award may be sold, encumbered, pledged,
alienated, attached, assigned or transferred in any manner and any attempt to do
any of the foregoing shall be void and unenforceable against the Company.

(ii) Notwithstanding the provisions of Section 7(d)(i) above:

(A) An Option may be transferred:

(1) to a beneficiary designated by the Participant in writing on a form approved
by the Committee;

(2) by will or the applicable laws of descent and distribution to the personal
representative, executor or administrator of the Participant’s estate; or

(3) to a revocable grantor trust established by the Participant for the sole
benefit of the Participant during the Participant’s life, and under the terms of
which the Participant is and remains the sole trustee until death or physical or
mental incapacity. Such assignment shall be effected by a written instrument in
form and content satisfactory to the Committee, and the Participant shall
deliver to the Committee a true copy of the agreement or other document
evidencing such trust. If

 

11



--------------------------------------------------------------------------------

in the judgment of the Committee the trust to which a Participant may attempt to
assign rights under such an Award does not meet the criteria of a trust to which
an assignment is permitted by the terms hereof, or if after assignment, because
of amendment, by force of law or any other reason such trust no longer meets
such criteria, such attempted assignment shall be void and may be disregarded by
the Committee and the Company and all rights to any such Options shall revert to
and remain solely with the Participant. Notwithstanding a qualified assignment,
for the purpose of determining compensation arising by reason of the Option, the
Participant, and not the trust to which rights under such an Option may be
assigned, shall continue to be considered an employee or consultant, as the case
may be, of the Company or an Affiliate, but such trust and the Participant shall
be bound by all of the terms and conditions of the Award Agreement and this
Plan. Shares issued in the name of and delivered to such trust shall be
conclusively considered issuance and delivery to the Participant.

(B) A Participant may assign or transfer rights under an Award of Restricted
Stock or Restricted Stock Units:

(1) to a beneficiary designated by the Participant in writing on a form approved
by the Committee;

(2) by will or the applicable laws of descent and distribution to the personal
representative, executor or administrator of the Participant’s estate; or

(3) to a revocable grantor trust established by the Participant for the sole
benefit of the Participant during the Participant’s life, and under the terms of
which the Participant is and remains the sole trustee until death or physical or
mental incapacity. Such assignment shall be effected by a written instrument in
form and content satisfactory to the Committee, and the Participant shall
deliver to the Committee a true copy of the agreement or other document
evidencing such trust. If in the judgment of the Committee the trust to which a
Participant may attempt to assign rights under such an Award does not meet the
criteria of a trust to which an assignment is permitted by the terms hereof, or
if after assignment, because of amendment, by force of law or any other reason
such trust no longer meets such criteria, such attempted assignment shall be
void and may be disregarded by the Committee and the Company and all rights to
any such Awards shall revert to and remain solely with the Participant.
Notwithstanding a qualified assignment, for the purpose of determining
compensation arising by reason of the Award, the Participant, and not the trust
to which rights under such an Award may be assigned, shall continue to be
considered an employee or consultant, as the case may be, of the Company or an
Affiliate, but such trust and the Participant shall be bound by all of the terms
and conditions of the Award Agreement and this Plan. Shares issued in the name
of and delivered to such trust shall be conclusively considered issuance and
delivery to the Participant.

(iii) The Committee, the Company and its officers, agents and employees may rely
upon any beneficiary designation, assignment or other instrument of transfer,
copies of trust agreements and any other documents delivered to them by or on
behalf of the Participant which they believe genuine and any action taken by
them in reliance thereon shall be

 

12



--------------------------------------------------------------------------------

conclusive and binding upon the Participant, any trustee, the personal
representatives of the Participant’s estate and all persons asserting a claim
based on an Award. The delivery by a Participant of a beneficiary designation,
or an assignment of rights under an Award as permitted hereunder, shall
constitute the Participant’s irrevocable undertaking to hold the Committee, the
Company and its officers, agents and employees harmless against claims,
including any cost or expense incurred in defending against claims, of any
person (including the Participant) which may be asserted or alleged to be based
on an Award subject to a beneficiary designation or an assignment. In addition,
the Company may decline to deliver Shares to a beneficiary, heir or trustee
until it receives indemnity against claims of third parties satisfactory to the
Company.

(e) Share Certificates. All certificates for, or other indicia of, Shares or
other securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares or other securities are then listed and any applicable
Federal or state securities laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

(f) Change in Control.

Notwithstanding any of the provisions of this Plan or instruments evidencing
Awards granted hereunder, upon a Change in Control of the Company the vesting of
all rights of Participants under outstanding Awards shall be accelerated and all
restrictions thereon shall terminate in order that Participants may fully
realize the benefits thereunder. Such acceleration shall include, without
limitation, the immediate exercisability in full of all Options and the
termination of restrictions on Restricted Stock and Restricted Stock Units.
Further, in addition to the Committee’s authority set forth in Section 4(c), the
Committee, as constituted before such Change in Control, is authorized, and has
sole discretion, as to any Award, either at the time such Award is made
hereunder or any time thereafter, to take any one or more of the following
actions: (A) provide for the purchase of any such Award, upon the Participant’s
request, for an amount of cash equal to the amount that could have been attained
upon the exercise of such Award or realization of the Participant’s rights had
such Award been currently exercisable or payable; (B) make such adjustment to
any such Award then outstanding as the Committee deems appropriate to reflect
such Change in Control; and (C) cause any such Award then outstanding to be
assumed, or new rights substituted therefore, by the acquiring or surviving
corporation after such Change in Control. Notwithstanding the foregoing and the
terms of any Award Agreement (i) such acceleration of vesting and lapse of any
Restricted Period shall not accelerate the time of payment of any Award, other
than an Option, constituting deferred compensation not exempt from Section 409A
of the Internal Revenue Code; and (ii) at the time of any Change in Control,
shares subject to any Award which have not then become fully vested (“legacy
awards”) shall thereupon become fully vested as provided above only if the
Committee fails to substitute successor awards as provided in the foregoing
clauses (A), (B) or (C) which are equal to the then-current value of fully
vested legacy awards and the shares of the acquiring or surviving corporation
are marketable securities tradable on any national securities exchange, provided
that for legacy awards that do not become fully vested, the vesting schedule
applicable to the legacy awards shall continue, as if the Change in Control had
not occurred, as to such successor awards; provided, further, that such
successor awards shall immediately vest at the time which the

 

13



--------------------------------------------------------------------------------

Committee determines, within 24 months following the date of Change in Control,
that any such person shall have been terminated involuntarily by the Company for
a reason other than gross negligence or deliberate misconduct which demonstrably
harms the Company, or that any such person shall have resigned for Good Reason
as such term has been previously defined, and rules for its application
established, by the Committee.

(g) Cash Settlement. Notwithstanding any provision of this Plan or of any Award
Agreement to the contrary, any Award outstanding hereunder may at any time be
cancelled in the Committee’s sole discretion upon payment of the value of such
Award to the holder thereof in cash or in another Award hereunder, such value to
be determined by the Committee in its sole discretion.

(h) Option Repricing. Except as provided in Section 4(c) and in connection with
the granting of a Substitute Award, no outstanding Option may be cancelled and
replaced with an Option having a lower exercise price.

(i) Clawback Upon Restatement. In the event the Company has a restatement of its
financial statements, other than as a result of changes to accounting rules and
regulations, the Committee shall have the discretion at any time
(notwithstanding any expiration of this Plan or of the rights or obligations
otherwise arising hereunder) to require any Participant to return all cash or
Shares which he may have acquired (or which he is deemed to have acquired) as a
result of any Performance Award payment or as a result of the sale of Shares
which may have vested under any Award, and to waive, forfeit and surrender to
the Company the right to any unrealized Performance Award payments and to all
unsold vested Shares and all unvested Shares made under any Award (whether or
not such Participant may then be an employee, consultant or director of the
Company or any of its affiliates, and whether or not such Participant’s or any
other person’s misconduct may have caused such restatement), provided that such
payment or right to payment or Award was earned, paid or granted during the
three-year period preceding the date of restatement of such restated financial
results and provided, further, that any such recovery shall be offset by
recovery otherwise obtained hereunder. The Committee retains discretion
regarding the application of these provisions.

SECTION 8. Amendment and Termination.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

(a) Amendments to the Plan. The Board may amend the Plan and the Board or the
Committee may amend any outstanding Award; provided, however, that: (I) no Plan
amendment shall be effective until approved by stockholders of the Company (i)
if any stockholder approval thereof is required in order for the Plan to
continue to satisfy the conditions of the applicable rules and regulations that
the Committee has determined to be necessary to comply with, and (ii) if such
Plan amendment would materially (A) increase the number of Shares available
under the Plan or issuable to a Participant (other than a change in the number
of Shares made in connection with an event described in Section 4(c) hereof),
(B) change the types of Awards that may be granted under the Plan, (C) expand
the class of persons eligible to receive Awards under the Plan, or (D) directly
or indirectly (including through an exchange of underwater options or SARs for
cash or other Awards) reduce the

 

14



--------------------------------------------------------------------------------

price at which an Option or Stock Appreciation Right is exercisable (other than
in connection with an event described in Section 4(c) hereof or the granting of
a Substitute Award), and (II) without the consent of affected Participants no
amendment of the Plan or (other than as permitted or required herein) of any
Award may impair the rights of Participants under outstanding Awards.

(b) Waivers. The Committee may waive any conditions to the Company’s obligations
or rights of the Company under any Award theretofore granted, prospectively or
retroactively, without the consent of any Participant.

(c) Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) hereof) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits to be made available under the Plan;
provided, however, no such adjustment shall be made to an Award granted under
Section 6(e)(iii) if the Committee intends such Award to constitute “qualified
performance-based compensation” unless such adjustment is permitted under
Section 162(m) of the Code.

SECTION 9. Correction of Defects, Omissions, and Inconsistencies.

The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to effectuate the Plan.

SECTION 10. General Provisions.

(a) No Rights to Awards. No Participant or other person shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Participants or holders or beneficiaries of Awards under the
Plan. The terms and conditions of Awards of the same type and the determination
of the Committee to grant a waiver or modification of any Award and the terms
and conditions thereof need not be the same with respect to each Participant.

(b) Withholding. The Company or any Affiliate shall be authorized to withhold
from any Award granted or any payment due or transfer made under any Award or
under the Plan the amount (in cash, Shares, other securities, other Awards or
other property) of withholding taxes due in respect of an Award, its exercise or
any payment or transfer under such Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company or Affiliate to
satisfy all obligations for the payment of such taxes.

(c) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, including the grant of options
and other stock-based awards, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

15



--------------------------------------------------------------------------------

(d) No Right to Employment or Service. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ or
service of the Company or any Affiliate. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment or service, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement or in any other agreement binding the
parties.

(e) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable Federal law.

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be cancelled, terminated or otherwise eliminated.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

SECTION 11. Term.

The Plan shall be effective as of the date of its approval by the Company’s
stockholders and no Awards shall be made under the Plan after May 6, 2024.

 

16